department of the treasury internal_revenue_service washington d c ol i contact person identification_number telephone number gb a yp od ae date jan no third party contact sin employer_identification_number legend y dear sir or madam we are responding to a request for a ruling concerning whether an amendment made to your organizing document will adversely affect your status as an organization described in sec_501 of the internal_revenue_code in addition you are requesting a ruling that you can reasonably be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning on date facts you are an organization described in sec_501 of the internal_revenue_code and classified as a private_foundation under sec_509 of the code prior to date you operated as a grant-making private_foundation that provided funding to schools_for the health professions and to colleges and universities for studies relating to health care your board_of trustees has decided to change your activities to provide more direct activities that will facilitate the use of community partnerships throughout y to assist local_tax exempt hospitals in pursuing a variety of community health initiatives you have amended your organizing documents to expand your purposes your expanded purposes provide that you will be operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more of the tax-exempt hospitals described in sec_501 of the code and sec_509 and sec_170 iii located in y you are governed by a board_of directors that will consist of a minimum of eleven directors and a maximum of directors your bylaws now provide that not less thana majority of directors holding office shall be individuals who are at the same time officers directors trustees of or representatives appointed by members of senior management of one or more tax-exempt hospitals located in y you are requesting the following rulings oes you will continue to qualify as an organization described in sec_501 of the code you will satisfy the requirements of sec_507 of the code during the 60-month period beginning on date law in general sec_507 of the code provides that the status as a private_foundation of any organization shall be terminated if i ii the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date the organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of the month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribe immediately after the expiration of the month period that it has complied with clause i sec_1_507-2 of the income_tax regulations provides that an organization will satisfy the requirements of sec_507 of the code if it is described in sec_509 of the code and operates as a sec_509 organization for a continuous period of at least months the organization needs to satisfy the requirements of sec_509 at the commencement of the 60-month period and continuously thereafter sec_1_507-2 of the regulations provides that an organization which provides notice that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-month period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization will satisfy the month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the month period proposed programs or activities intended methods of operation and projected methods of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and paragraph d of this section during the month period in making such determination all facts and circumstances shall be considered sec_509 of the code provides that all organizations described in sec_501 are private_foundations except those described in paragraphs through of sec_509 ab a sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_1_509_a_-4 of the regulations provides in pertinent part that for an organization to qualify under sec_509 of the code as a supporting_organization it must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that an organization will be deemed to be organized exclusively for one or more of the purposes specified in sec_509 of the code only if its articles of organization i limit the purposes of such organization to one or more purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of such purposes iii state the specified publicly supported organizations on whose behalf such organization is to be operated and iv do not expressly empower the organization to operate in support of or to benefit any organization other than the specified publicly supported organizations referred to in iii above sec_1_509_a_-4 of the regulations indicates that in satisfying the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes set forth in sec_509 of the code an organization which is operated supervised or controlled by or supervised or controlled in connection with one or more sec_509 or organizations to carry out the purposes of such organizations wiil be considered as satisfying the organizational_test if the purposes set forth in its articles are similar to but no broader than the purposes set forth in the articles of its controlling sec_509 or organizations sec_1_509_a_-4 of the regulations provides that in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be specified in the articles will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with such organizations or whether it is operated i in connection with such organizations sec_1_509_a_-4 of the regulations provides that an organization having either the operated supervised or controlied by’ or the supervised or controlled in connection with relationship satisfies this requirement even if it designates the supported organizations by class or purpose rather than by name sec_1_509_a_-4 of the regulations provides that it is permissible for the supporting organization’s governing instrument to permit the substitution of one publicly_supported_organization within the same class or a different class designated in the articles the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same class designated in the articles or the supporting_organization to vary the amount of its support among different publicly_supported_organization within the same class or classes of organizations designated in the articles sec_1_509_a_-4 of the regulations sets forth the operational_test of sec_509 of the code the operational_test can only be met if an organization actually engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled by or in connection with such publicly supported organizations or which is described in sec_511 of the code sec_1_509_a_-4 of the regulations states in pertinent part that a supporting_organization may satisfy the operational_test by using its income to carry on an independent activity or program which supports or benefits the supporting organizations sec_1_509_a_-4 i of the regulations provides that the terms operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountabie or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body or members of the governing body sec_1_509_a_-4 of the regulations provides that an organization may establish the operated supervised or controlled by relationship even if it is controlled by one or more publicly supported organizations provided the purposes of the controlling publicly supported organizations are carried out by benefiting the other publicly supported organizations rationale an organization will satisfy the requirements of sec_509 of the code if the organization satisfies the relationship_test set forth in sec_509 it is operated to further the purposes of the organization that it supports and it is not controlled by a disqualified_person your articles limit your purposes to supporting one or more organizations described in sec_509 and sec_170 do not expressly empower you to engage in activities which are not in furtherance of purposes described in sec_509 identify the class of publicly supported organizations on whose behalf that you are operated and do not expressly empower you to support or benefit any organizations other than the specified publicly supported organizations thus you meet the requirements set forth at sec_1_509_a_-4 of the ah s- regulations you provide services to ail not for profit hospitals located in y such as educating hospitals about being more efficient in their operations these activities are in furtherance of your exempt_purpose you are operated supervised or controlled by because you are supporting al not-for profit hospitals described in sec_501 and described in sec_170 located in y at least half of your directors shall also be individuals who are at the same time officers directors trustees of or representatives appointed by members of senior management of one or more not for profit hospitals described in sec_501 and classified as an organization described in sec_170 a iii located in y you are not controlled directly or indirectly by one or more disqualified persons or by an organization that is not described in sec_509 or sec_509 furthermore sec_1_507-2 of the regulations provides that in order to meet the requirements of sec_507 of the code for the month termination period as an organization described in sec_509 you must satisfy the requirements of that section for a continuous period of at least months in order to comply with the requirements of sec_507 of the code within days after the end of your 60-month termination you must furnish the internal_revenue_service with information establishing that you did in fact operate as an organization described in sec_509 during such period organization described in sec_509 as long as you continue to meet the requirements of that section if you establish that fact you will be classified as an if you fail to satisfy the requirements of sec_509 of the code for the continuous month period but you satisfy the requirements of sec_509 for any taxable_year or years during such month period you will be treated as a public charity exempt under that section for such taxable_year or years grants or contributions made during such taxable_year or years shail be treated as made to an organization described in sec_509 of the code in addition sec_507 through and chapter shall not apply to you for any taxable_year within such 60-month period for which you meet the requirements of sec_509 pursuant to sec_1_507-2 of the regulations you cannot rely on this advance_ruling to avoid the imposition of tax under sec_4940 of the code consequently if you do not pay the tax imposed by sec_4940 for any taxable_year or years during the month period and it is subsequently determined that such tax is due for such year or years because you did not complete a successful termination pursuant to sec_507 and were not treated as an organization described in sec_509 for such year or years you will be liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or prior to the revocation of this ruling would be due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_24 shall not apply based on the information submitted we rule as follows your articles of incorporation as amended and restated effective date your bylaws amended effective date and the changes in your method of operation and activities do not adversely affect your status as an organization described in sec_501 of the code you can reasonably be expected to be an organization of the type described in sec_509 of the code you have filed the notification required by sec_507 of the code indicating your intent to commence a sixty-month termination of your private_foundation_status you have submitted a properly executed form_872 accordingly you will be treated as an organization that is not a private_foundation for an advance_ruling period which commences on date although you are considered to be a public charity for certain purposes you are still considered a private_foundation for purposes of the filing_requirements under sec_6033 and sec_6056 accordingly you must continue to file form_990-pf for each year in the termination period a copy of this letter should be attached to your form_990-pf donors including private_foundations may rely on this ruling that you are not a private_foundation until days after the end of your 60-month period however if notice that you will no longer be treated as the type of organization indicated above is published in the internal revenue builetin donors may not rely upon this advance_ruling after the date of such publication also donors other than private_foundations may not rely upon this classification indicated above if they were in part responsible for or were aware of the act that resulted in your toss of classification or if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification private_foundations may rely on the classification as long as you were not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that you would be removed from that classification these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have a bearing upon your tax status should be reported to the service except as we have ruled above we express no opinion as to the tax consequences of your transaction under the cited provisions of the code or under any other provisions of the code 23d -t- if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy of this with your permanent records to resolve any questions about your exempt status this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely marvin friedlander marvin friedlander manager eo technical group
